


110 HRES 373 IH: Urging Turkey to respect the rights and

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 373
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mrs. Maloney of New
			 York (for herself, Mr.
			 Bilirakis, Mr. Pallone,
			 Mr. McGovern,
			 Ms. Watson,
			 Mr. Brown of South Carolina,
			 Mr. Sarbanes,
			 Mr. McNulty, and
			 Mr. Space) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Urging Turkey to respect the rights and
		  religious freedoms of the Ecumenical Patriarchate.
	
	
		Whereas the Ecumenical Patriarchate is the spiritual home
			 of the world’s oldest and second largest Christian Church;
		Whereas within the 2,000 year old Sacred See of the
			 Ecumenical Patriarchate, the New Testament was codified and the Nicene Creed
			 was created;
		Whereas Ecumenical Patriarch Bartholomew is one of the
			 world’s preeminent spiritual leaders and peacemakers representing over 300
			 million Orthodox Christians worldwide;
		Whereas the disappearance of the See would mean the end of
			 a crucial link between the Christian and the Muslim world since the continuing
			 presence of the Ecumenical Patriarchate in Turkey is a living testimony of
			 religious co-existence since 1453;
		Whereas the Ecumenical Patriarchate has a record of
			 reaching out and working for peace and reconciliation amongst all faiths and
			 has fostered dialogue among Christians, Jews, and Muslims;
		Whereas the Ecumenical Patriarchate co-sponsored the Peace
			 and Tolerance Conference in Istanbul which issued the Bosphorus Declaration
			 that stated, A crime committed in the name of religion is a crime
			 against religion.;
		Whereas the Ecumenical Patriarch Bartholomew stated in
			 Brussels in 2004, The Ecumenical Patriarchate is a supranational
			 ecclesiastical institution . . . which demonstrates religious tolerance as a
			 beautiful reality. For we bear respect toward all of our humans, irrespective
			 of their faith. Without any trace of fanaticism or discrimination on account of
			 differences of religion, we coexist peacefully and in a spirit that honors each
			 and every human being.;
		Whereas the Ecumenical Patriarch Bartholomew has called
			 for the admission of Turkey into the European Union because, . . . it
			 may provide a concrete example and a powerful symbol of mutually beneficial
			 cooperation between the western and Islamic worlds and put an end to the talk
			 of the clash of civilizations. This in turn would be a true strengthening of
			 Europe and the European ideals that converge with the values of the
			 pilgrims of the book spoken of by the current Prime Minister of
			 Turkey.;
		Whereas in 1993 the European Union defined the membership
			 criteria for accession to the European Union at the Copenhagen European
			 Council, obligating candidate countries to have achieved certain levels of
			 reform, including stability of institutions guaranteeing democracy, the rule of
			 law, and human rights, and respect for and protection of minorities;
		Whereas under the terms of the draft European Union
			 Constitution, current, and prospective member states should have the goal of
			 eliminating discrimination based on sex, race, color, ethnic or social origin,
			 genetic features, language, religion or belief, political or any other opinion,
			 membership of a national minority, property, birth, disability, age, or sexual
			 orientation;
		Whereas the Turkish Constitution secures religious rights
			 for all Turkish citizens;
		Whereas the Government of Turkey has failed to recognize
			 the Ecumenical Patriarchate’s international status;
		Whereas the Government of Turkey has limited to Turkish
			 nationals the candidates available to the Holy Synod of the Greek Orthodox
			 Church for selection as the Ecumenical Patriarchate and reneged on its
			 agreement to reopen the Theological School at Halki, thus impeding training for
			 the Orthodox clergy in Turkey;
		Whereas the Government of Turkey has confiscated 75
			 percent of the Ecumenical Patriarchate properties and has placed a 42 percent
			 retroactive tax on the Balukli Hospital of Istanbul which is operated by the
			 Ecumenical Patriarchate; and
		Whereas the European Council has agreed to open accession
			 negotiations with Turkey, conditional upon the continuation by Turkey of reform
			 processes to increase protection and support for human rights and civil
			 liberties: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)based on the goals set forth in the draft
			 of the European Union Constitution, calls on Turkey to eliminate all forms of
			 discrimination, particularly those based on race or religion, and
			 immediately—
				(A)grant the Ecumenical Patriarchate
			 appropriate international recognition and ecclesiastic succession;
				(B)grant the Ecumenical Patriarchate the right
			 to train clergy of all nationalities, not just Turkish nationals; and
				(C)respect human rights and property rights of
			 the Ecumenical Patriarchate;
				(2)calls on Turkey to pledge to uphold and
			 safeguard religious and human rights without compromise;
			(3)encourages Turkey to continue the
			 achievement of processes and programs to modernize and democratize its own
			 society;
			(4)calls on Turkey to respect international
			 law, European Union laws, and the basic tenets of human rights; and
			(5)expresses its view that Turkey must prove
			 that it is ready to meet the criteria set forth by the Copenhagen European
			 Council prior to its accession into the European Union.
			
